Case 4:20-cv-02188 Document

Pro Se I (Rev. 12/16) Complaint for a Civil Case

1 Filed on 06/22/20 in TXSD Page 1 of 7

 

 

 

 

 

names of all the defendants cannot fit in the space above, please
write “see attached” in the space and attach an additional page
with the full list of names.)

United States Courts
UNITED STATES DISTRICT COURT Stem Disc of Tora
D
for the JU No 9
District of 2020
_ David J. Bradley, Clerk of Court
Division
) Case No.
) (to be filled in by the Clerk’s Office)
Alejandro Evaristo Perez )
Plaintiff(s) )
(Write the full name of each plaintiff who is filing this complaint. ) .
If the names of all the plaintiffs cannot fit in the space above, Jury Trial: (check one) [| Yes Cl No
please write “see attached” in the space and attach an additional )
page with the full list of names.) )
-V- )
)
)
)
. . )
LinkedIn Corporation )
Defendant(s) )
(Write the full name of each defendant who is being sued. If the )

COMPLAINT FOR A CIVIL CASE

L The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach additional pages if

needed.

Name

Street Address
City and County
State and Zip Code
Telephone Number
E-mail Address

Alejandro E. Perez

9233 Westheimer #136

 

 

Houston, Harris County

 

Texas, 77063
214-762-0075
alejandro.evaristo.perez@gmail.com

 

 

 

Page I of 7
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

B.

The Defendant(s)

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 2

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 3

Name

Job or Title (if known)
Street Address

City and County

State and Zip Code
Telephone Number
E-mail Address (if known)

Defendant No. 4

Name

Job or Title (if known)
Street Address

City and County
State and Zip Code

Telephone Number

Case 4:20-cv-02188 Document1 Filed on 06/22/20 in TXSD Page 2 of 7

LinkedIn Corporation

Provide the information below for each defendant named in the complaint, whether the defendant is an
individual, a government agency, an organization, or a corporation. For an individual defendant,
include the person's job or title (ifknown). Attach additional pages if needed.

Defendant No. 1

 

 

900 W Maude Ave

 

Sunnyvale, Santa Clara County

 

CA, 94085

 

650-687-3600

linkedin support@cs.linkedin.com

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Page 2 of 7
Case 4:20-cv-02188 Document1 Filed on 06/22/20 in TXSD Page 3 of 7
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

E-mail Address (if known)

i. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two types of cases can be
heard in federal court: cases involving a federal question and cases involving diversity of citizenship of the
parties. Under 28 U.S.C. § 1331, a case arising under the United States Constitution or federal laws or treaties
is a federal question case. Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of
another State or nation and the amount at stake is more than $75,000 is a diversity of citizenship case. Ina
diversity of citizenship case, no defendant may be a citizen of the same State as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)
Federal question ["] Diversity of citizenship

Fill out the paragraphs in this section that apply to this case.
A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties, and/or provisions of the United States Constitution that
are at issue in this case.

This is Free Speech violation case by a corporate entity (LinkedIn Inc.) that in actuality behaves and
acts as a state actor when censoring material and eliminating the cyber existence of the Plaintiff against
the Plaintiff's freewill (traditional state actions of censorship and elimination of enemies) from a social
media public forum filled US state actors and several connected to the Plaintiff, when the Plaintiff
criticized foreign state actors, the Chinese Communist Party, whose political agenda of "Unrestricted
Warfare" directly focuses in undermining the US Constitution by manipulating private corporations to
perform un-constitutional state actions in US soil. The 1 Admentment stops the US Federal
Government from prohibiting Free Speech. However, the US Federal Government does have a moral
and legal obligation to defend and promote Free Speech of US Citizens in US soil. The "Defense" and
"Promotion" of Free Speech are different and unique actions separated from the action of prohibition.
The "Freedom of Speech" is 1* Princinple of Franklin D. Roosevelt's 4 Freedoms and the basis for the
United Nations and the NATO Alliance. The Plaintiff request the help US Federal Government in the
promotion and defense of the Plaintiff's Free Speech against misguided corporate entitites that perform
state actions on behalf of the foreign state actors who have and use a documented military doctrine to
destroy the US Constitution in US soil.

 

B. If the Basis for Jurisdiction Is Diversity of Citizenship

 

 

1, The Plaintiff(s)
a. If the plaintiff is an individual
The plaintiff, (name) , is a citizen of the
State of (name)
b. If the plaintiff is a corporation
The plaintiff, (name) , is incorporated

 

under the laws of the State of (name)

Page 3 of 7
Case 4:20-cv-02188 Document1 Filed on 06/22/20 in TXSD Page 4 of 7

Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

 

and has its principal place of business in the State of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional page providing the
same information for each additional plaintiff.)

2. The Defendant(s)

a.

If the defendant is an individual
The defendant, (name) , is a citizen of

the State of (name) — . Or is a citizen of

(foreign nation)

 

 

 

If the defendant is a corporation

The defendant, (name) , is incorporated under

 

the laws of the State of (name) , and has its

 

principal place of business in the State of (name)

 

Or is incorporated under the laws of (foreign nation) 5

 

and has its principal place of business in (name)

 

(If more than one defendant is named in the complaint, attach an additional page providing the
same information for each additional defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant owes or the amount at
stake—is more than $75,000, not counting interest and costs of court, because (explain):

Ill. Statement of Claim

Write a short and plain statement of the claim. Do not make legal arguments. State as briefly as possible the
facts showing that each plaintiff is entitled to the damages or other relief sought. State how each defendant was
involved and what each defendant did that caused the plaintiff harm or violated the plaintiff's rights, including
the dates and places of that involvement or conduct. If more than one claim is asserted, number each claim and
write a short and plain statement of each claim in a separate paragraph. Attach additional pages if needed.

Page 4 of 7
Case 4:20-cv-02188 Document1 Filed on 06/22/20 in TXSD Page 5 of 7
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

In May of 2020, LinkedIn, a US Private Corporation in US soil operating global social media public forums,
censored and removed of the profile of Alejandro Evaristo Perez (the plaintiff), who is a US Citizen and US
Army Officer in US soil and connected with over 7,000 other Linkedin connections that were a combination of
influencial civilian, military, and government representatives, when the Plaintiff posted "Anti Chinese
Communist Party” statements.

O9MAY 2020 - Initial Censorship by Defendant to erase Plaintiff from Public Forum showing the Plaintiff's Anti
"Chinse Communist Party" statements.

O9MAY2020 to ISMAY2020 - Multiple recorded exchanges between Plaintiff and Defendant regarding the
censorship action, where the Plaintiff explained the censorship actions on behalf of a state actor were
unconstitutional as a direction violation of Ist amendment.

Present - Defendant continuous to deny access to Plaintiff into Social Media Public Forum in behalf of the state
actor (the Chinese Communist Party). The Plaintiff contacted over 100 US Constitutional Law Lawyers from
different legal forums, but many politely refused regardless of the possible large monetary reward due to the
risks associated with the stakeholders of such a case. It is a fact that the Chinese Communist Party uses force,
intimidation, and unethical practices to further their agenda.

Over email, the Plaintiff attempted to reason with LinkedIn moderators multiple times to return his LinkedIn
account and even warned that such actions were un-Constitutional and liable to a lawsuit. The Linkedin
moderators ignored the plaintiff and continue with censorship and denial of access to a public forum. The "Anti
Chinese Communist Party" comments made by the Plaintiff critized the Chinese Communist Party's
"Unrestricted Warfare" military doctrine. This Chinese generated military doctrine focuses on subversive attacks
that are detrimental to US Constitution as explained by Retired US Air Force General Robert Spalding (a
LinkedIn contact to the plaintiff) in his book "Stealth War". The book explains the nature of the subversive
attacks include bribes, punishments, and/or denial of access to Chinese Markets to US private corporations if the
US private corporations do not favor the Chinese Communist Party's agenda, which includes censoring
opposition. By favoring the Chinese Communist Party's politcal agenda over the US Constitution, US private
corporations are no longer US private enterprises, but puppets of external government forces with the intent to
undermine the US Constitution. When corporations defaulting their private enterprise status and transformed to
governmental entities (state actors), they come subject to US Government Laws and Policies while in US soil.
Therefore, by favoring the Chinese Communist Party's political agenda, LinkedIn cannot no longer claim the
protection status of "Private Corporation", because LinkedIn has become governmental entity and a puppet of
the Chinese Communist Party's political agenda. The denial of access of public forms by an state actor operating
in US soil in order to stop the Free Speech of a US Citizen interacting with other US Citizens, US military
officials (ex. Retired US General Stanley McChrystal, a LinkedIn contact to the Plaintiff), and US government
representatives (ex. US Senator Mark Warner, a LinkedIn contact to the Plaintiff) is a clear violation of the Free
Speech and demonstrastes preferencial treament to external enemies of the US Constitution and US Civic
Liberties. The US Federal Court system has a legal and moral obligation to defend and promote Free Speech of
US Citizens and US soil. The only restriction on the US Federal Government is the 1** Admendment, which
denies the US Federal Government to use the action of "prohibiting" as a remedy in the defense and promotion
of Free Speech.

 

IV. Relief

State briefly and precisely what damages or other relief the plaintiff asks the court to order. Do not make legal
arguments. Include any basis for claiming that the wrongs alleged are continuing at the present time. Include
the amounts of any actual damages claimed for the acts alleged and the basis for these amounts. Include any
punitive or exemplary damages claimed, the amounts, and the reasons you claim you are entitled to actual or
punitive money damages.

Page 5 of 7
Case 4:20-cv-02188 Document1 Filed on 06/22/20 in TXSD Page 6 of 7
Pro Se 1 (Rev. 12/16) Complaint for a Civil Case

The Plaintiff wants 3 reliefs. First, the Plaintiff wants his Linkedin account restored with all 7,000 Connections
that consented to connect and peacefully assembled with the Plaintiff via their freewill. Second, $250,000,000 of
relief to the plaintiff due the fact that the plaintiff is a US Army Officer whose only job and oath is to protect the
US Constitution and the risks associated with such a function, which can include death by foreigh state agents.
This large amount was also intented to attract a high quality US Constitutional lawyer to represent the Plaintiff,
but failed due to the risks associated. Such an large relief amount will make any other LinkedIn censorship
actions to favor external governments a real topic for the corporate board of directors and remind the LinkedIn
leaders to stop behaving as state actors. Third, an update to LinkedIn User Agreement to reflect the Franklin D.
Roosevelt's 4 Freedoms, which is a higher standard of Free Speech and Corporate Conduct than LinkedIn's
current state actions of elimating the Plaintiff from a public forum by force.

 

 

 

V. Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my knowledge, information,
and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
unnecessary delay, or needlessly increase the cost of litigation; (2) is supported by existing law or by a
nonfrivolous argument for extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support after a reasonable
opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Rule 11.

A. For Parties Without an Attorney

I agree to provide the Clerk’s Office with any changes to my address where case—related papers may be
served. I understand that my failure to keep a current address on file with the Clerk’s Office may result
in the dismissal of my case.

   

Date of signing: 06/22/2020

Signature of Plaintiff
Printed Name of Plaintiff

B. For Attorneys Lo

Date of signing:

 

 

Signature of Attorney

 

Printed Name of Attorney

 

Bar Number

Name of Law Firm
Street Address
State and Zip Code

 

 

Telephone Number
E-mail Address

 

 

Page 6 of 7
Case 4:20-cv-02188 Document1 Filed on 06/22/20 in TXSD Page 7 of 7

Page 7 of 7
